Name: Council Decision 2010/638/CFSP of 25Ã October 2010 concerning restrictive measures against the Republic of Guinea
 Type: Decision
 Subject Matter: EU finance;  economic conditions;  Africa;  defence;  politics and public safety;  international affairs;  international trade
 Date Published: 2010-10-26

 26.10.2010 EN Official Journal of the European Union L 280/10 COUNCIL DECISION 2010/638/CFSP of 25 October 2010 concerning restrictive measures against the Republic of Guinea THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 29 thereof, Whereas: (1) On 27 October 2009, the Council adopted Common Position 2009/788/CFSP concerning restrictive measures against the Republic of Guinea (1), in response to the violent crackdown by security forces on political demonstrators in Conakry on 28 September 2009. (2) On 22 December 2009, the Council adopted Decision 2009/1003/CFSP amending Common Position 2009/788/CFSP (2), including additional restrictive measures. (3) On 29 March 2010, the Council adopted Decision 2010/186/CFSP amending Common Position 2009/788/CFSP (3). (4) On the basis of a review of Common Position 2009/788/CFSP, the restrictive measures should be renewed until 27 October 2011. (5) The Union implementing measures are set out in Council Regulation (EU) No 1284/2009 of 22 December 2009 imposing certain specific restrictive measures in respect of the Republic of Guinea (4), HAS ADOPTED THIS DECISION: Article 1 1. The sale, supply, transfer or export of arms and related material of all types, including weapons and ammunition, military vehicles and equipment, paramilitary equipment and spare parts for the aforementioned, as well as equipment which might be used for internal repression, to the Republic of Guinea by nationals of Member States or from the territories of Member States or using their flag vessels or aircraft, shall be prohibited whether originating or not in their territories. 2. It shall be prohibited to: (a) provide, directly or indirectly, technical assistance, brokering services or other services related to the items referred to in paragraph 1 or related to the provision, manufacture, maintenance and use of such items, to any natural or legal person, entity or body in, or for use in, the Republic of Guinea; (b) provide, directly or indirectly, financing or financial assistance related to the items referred to in paragraph 1, including in particular grants, loans and export credit insurance, for any sale, supply, transfer or export of such items, or for the provision of related technical assistance, brokering services or other services to any natural or legal person, entity or body in, or for use in, the Republic of Guinea; (c) participate, knowingly and intentionally, in activities, the object or effect of which is to circumvent the prohibitions referred to in points (a) or (b). Article 2 1. Article 1 shall not apply to the: (a) sale, supply, transfer or export of non-lethal military equipment or of equipment which might be used for internal repression, intended solely for humanitarian or protective use, or for institution building programmes of the United Nations (UN) and the European Union, or for Union and UN crisis management operations; (b) sale, supply, transfer or export of non-combat vehicles which have been manufactured or fitted with materials to provide ballistic protection, intended solely for protective use of personnel of the Union and its Member States in the Republic of Guinea; (c) provision of technical assistance, brokering services and other services related to such equipment or to such programmes and operations; (d) provision of financing and financial assistance related to such equipment or to such programmes and operations; on condition that such exports and assistance have been approved in advance by the relevant competent authority. 2. Article 1 shall not apply to protective clothing, including flak jackets and military helmets, temporarily exported to the Republic of Guinea by UN personnel, personnel of the Union or its Member States, representatives of the media and humanitarian and development workers and associated personnel for their personal use only. Article 3 1. Member States shall take the necessary measures to prevent the entry into, or transit through, their territories of the individual members of the National Council for Democracy and Development (CNDD) and persons associated with them, as listed in the Annex. 2. Paragraph 1 shall not oblige a Member State to refuse its own nationals entry into its territory. 3. Paragraph 1 shall be without prejudice to the cases where a Member State is bound by an obligation of international law, namely: (a) as a host country to an international intergovernmental organisation; (b) as a host country to an international conference convened by, or under the auspices of, the UN; (c) under a multilateral agreement conferring privileges and immunities; or (d) under the 1929 Treaty of Conciliation (Lateran pact) concluded by the Holy See (State of the Vatican City) and Italy. 4. Paragraph 3 shall be considered as applying also in cases where a Member State is host country to the Organisation for Security and Cooperation in Europe (OSCE). 5. The Council shall be duly informed in all cases where a Member State grants an exemption pursuant to paragraphs 3 or 4. 6. Member States may grant exemptions from the measures imposed under paragraph 1 where travel is justified on the grounds of urgent humanitarian need, or on grounds of attending intergovernmental meetings, including those promoted by the Union, or hosted by a Member State holding the Chairmanship in office of the OSCE, where a political dialogue is conducted that directly promotes democracy, human rights and the rule of law in the Republic of Guinea. 7. A Member State wishing to grant exemptions referred to in paragraph 6 shall notify the Council in writing. The exemption shall be deemed to be granted unless one or more of the Council members raises an objection in writing within two working days of receiving notification of the proposed exemption. Should one or more of the Council members raise an objection, the Council, acting by a qualified majority, may decide to grant the proposed exemption. 8. In cases where pursuant to paragraphs 3, 4, 6 and 7, a Member State authorises the entry into, or transit through, its territory of persons listed in the Annex, the authorisation shall be limited to the purpose for which it is given and to the persons concerned thereby. Article 4 1. All funds and economic resources belonging to, owned, held or controlled by the individual members of the CNDD and natural or legal persons, entities or bodies associated with them, as listed in the Annex, shall be frozen. 2. No funds or economic resources shall be made available, directly or indirectly, to or for the benefit of, natural or legal persons, entities or bodies listed in the Annex. 3. The competent authority of a Member State may authorise the release of certain frozen funds or economic resources, or the making available of certain funds or economic resources, under such conditions as it deems appropriate, after having determined that the funds or economic resources concerned are: (a) necessary to satisfy the basic needs of the persons listed in the Annex and their dependent family members, including payments for foodstuffs, rent or mortgage, medicines and medical treatment, taxes, insurance premiums, and public utility charges; (b) intended exclusively for the payment of reasonable professional fees and the reimbursement of incurred expenses associated with the provision of legal services; (c) intended exclusively for the payment of fees or service charges for the routine holding or maintenance of frozen funds or economic resources; or (d) necessary for extraordinary expenses, provided that the competent authority has notified the competent authority of the other Member States and the Commission of the grounds on which it considers that a specific authorisation should be granted, at least two weeks prior to the authorisation. A Member State shall inform the other Member States and the Commission of any authorisation it grants under this paragraph. 4. By way of derogation from paragraph 1, the competent authorities of a Member State may authorise the release of certain frozen funds or economic resources, provided that the following conditions are met: (a) the funds or economic resources are the subject of a judicial, administrative or arbitral lien established prior to the date on which the natural or legal person, entity or body referred to in Article 4(1) was included in the Annex or of a judicial, administrative or arbitral judgment rendered prior to that date; (b) the funds or economic resources will be used exclusively to satisfy claims secured by such a lien or recognised as valid in such a judgment, within the limits set by applicable laws and regulations governing the rights of persons having such claims; (c) the lien or judgment is not for the benefit of a natural or legal person, entity or body listed in the Annex; and (d) recognising the lien or judgement is not contrary to public policy in the Member State concerned. A Member State shall inform the other Member States and the Commission of any authorisation granted under this paragraph. 5. Paragraph 2 shall not apply to the addition to frozen accounts of: (a) interest or other earnings on those accounts; or (b) payments due under contracts, agreements or obligations that were concluded or arose prior to the date on which those accounts became subject to Common Position 2009/788/CFSP, provided that any such interest, other earnings and payments remain subject to paragraph 1. Article 5 1. The Council, acting upon a proposal by a Member State or the High Representative of the Union for Foreign Affairs and Security Policy, shall adopt amendments to the list contained in the Annex as required by political developments in the Republic of Guinea. 2. The Council shall communicate its decision, including the grounds for listing, to the person concerned, either directly, if the address is known, or through the publication of a notice, providing such person with an opportunity to present observations. 3. Where observations are submitted, or where substantial new evidence is presented, the Council shall review its decision and inform the person concerned accordingly. Article 6 In order to maximise the impact of the abovementioned measures, the EU shall encourage third States to adopt restrictive measures similar to those contained in this Decision. Article 7 Common Position 2009/788/CFSP is hereby repealed. Article 8 1. This Decision shall enter into force on the date of its adoption. 2. This Decision shall apply until 27 October 2011. It shall be kept under constant review. It may be renewed or amended, as appropriate, if the Council deems that its objectives have not been met. Done at Luxembourg, 25 October 2010. For the Council The President C. ASHTON (1) OJ L 281, 28.10.2009, p. 7. (2) OJ L 346, 23.12.2009, p. 51. (3) OJ L 83, 30.3.2010, p. 23. (4) OJ L 346, 23.12.2009, p. 26. ANNEX List of persons referred to in Articles 3 and 4 Name (and possible aliases) Identifying information (date and place of birth (d.o.b. and p.o.b.), passport (Pass.)/ID card number, etc.) Reasons 1. Captain Moussa Dadis CAMARA d.o.b: 1.1.1964 or 29.12.1968 Pass: R0001318 President of the CNDD 2. Colonel Mathurin BANGOURA d.o.b: 15.11.1962 Pass: R0003491 Minister for Telecommunications and New Information Technologies 3. Lieutenant Colonel Aboubacar Sidiki (alias Idi Amin) CAMARA d.o.b: 22.10.1979 Pass: R0017873 Minister and Permanent Secretary of the CNDD (discharged from the army on 26.1.2009) 4. Commandant Oumar BALDÃ  d.o.b: 26.12.1964 Pass: R0003076 Member of the CNDD 5. Commandant Mamadi (alias Mamady) MARA d.o.b: 1.1.1954 Pass: R0001343 Member of the CNDD 6. Commandant Almamy CAMARA d.o.b: 17.10.1975 Pass: R0023013 Member of the CNDD 7. Lieutenant Colonel Mamadou Bhoye DIALLO d.o.b: 1.1.1956 Pass: R0001855 Member of the CNDD 8. Captain Koulako BÃ AVOGUI Member of the CNDD 9. Police Lieutenant Colonel Kandia (alias Kandja) MARA Pass: R0178636 Member of the CNDD Regional Director of Security in LabÃ © 10. Colonel SÃ ©kou MARA d.o.b: 1957 Member of the CNDD Deputy Director of National Police 11. Mr MorcirÃ © CAMARA d.o.b: 1.1.1949 Pass: R0003216 Member of the CNDD 12. Mr Alpha Yaya DIALLO Member of the CNDD National Director of Customs 13. Colonel Mamadou Korka DIALLO d.o.b: 19.2.1962 Minister for Trade, Industry and SMEs 14. Colonel Fodeba TOURÃ  d.o.b: 7.6.1961 Pass: R0003417/R0002132 Governor of Kindia (former Minister for Youth, dismissed as Minister on 7.5.2009) 15. Commandant Cheick SÃ ©kou (alias Ahmed) Tidiane CAMARA d.o.b: 12.5.1966 Member of the CNDD 16. Colonel SÃ ©kou (alias SÃ ©kouba) SAKO Member of the CNDD 17. Lieutenant Jean-Claude PIVI (alias Coplan) d.o.b: 1.1.1960 Member of the CNDD Minister with responsibility for presidential security 18. Captain Saa Alphonse TOURÃ  d.o.b: 3.6.1970 Member of the CNDD 19. Colonel Moussa KEITA d.o.b: 1.1.1966 Member of the CNDD Minister and Permanent Secretary of the CNDD with responsibility for relations with Republican Institutions 20. Lieutenant Colonel AÃ ¯dor (alias AÃ «dor) BAH Member of the CNDD 21. Commandant Bamou LAMA Member of the CNDD 22. Mr Mohamed Lamine KABA Member of the CNDD 23. Captain Daman (alias Dama) CONDÃ  Member of the CNDD 24. Commandant Aboubacar Amadou DOUMBOUYA Member of the CNDD 25. Commandant Moussa TiÃ ©gboro CAMARA d.o.b: 1.1.1968 Pass: 7190 Member of the CNDD Minister attached to the Presidency with responsibility for special anti-drug services and organised crime 26. Captain Issa CAMARA d.o.b: 1954 Member of the CNDD Governor of Mamou 27. Colonel Dr. Abdoulaye ChÃ ©rif DIABY d.o.b: 26.2.1957 Pass: 13683 Member of the CNDD Minister for Health and Sanitation, 28. Mr Mamady CONDÃ  d.o.b: 28.11.1952 Pass: R0003212 Member of the CNDD 29. Sub-lieutenant Cheikh Ahmed TOURÃ  Member of the CNDD 30. Lieutenant Colonel Aboubacar Biro CONDÃ  d.o.b: 15.10.1962 Pass: 2443/R0004700 Member of the CNDD 31. Mr Bouna KEITA Member of the CNDD 32. Mr Idrissa CHERIF d.o.b: 13.11.1967 Pass: R0105758 Minister with responsibility for Communication attached to the Presidency and the Ministry of Defence 33. Mr Mamoudou (alias Mamadou) CONDÃ  d.o.b: 9.12.1960 Pass: R0020803 State Secretary, official representative, with responsibility for Strategic Issues and Sustainable Development 34. Lieutenant Aboubacar ChÃ ©rif (alias Toumba) DIAKITÃ  Presidential aide-de-camp 35. Mr Ibrahima Khalil DIAWARA d.o.b: 1.1.1976 Pass: R0000968 Special adviser to Aboubacar ChÃ ©rif Toumba DiakitÃ © 36. Sub-lieutenant Marcel KOIVOGUI Deputy to Aboubacar ChÃ ©rif Toumba DiakitÃ © 37. Mr Papa Koly KOUROUMA d.o.b: 3.11.1962 Pass: R11914/R001534 Minister for the Environment and Sustainable Development 38. Commandant Nouhou THIAM d.o.b: 1960 Pass: 5180 Inspector-General of the armed forces CNDD spokesman 39. Police Captain ThÃ ©odore (alias Siba) KOUROUMA d.o.b: 13.5.1971 Pass: Service R0001204 AttachÃ © in the presidential private office 40. Captain Mamadou SANDÃ  d.o.b: 12.12.1969 Pass: R0003465 Minister attached to the Presidency with responsibility for the economy and finances 41. Mr Alhassane (alias Al-Hassane) Siba ONIPOGUI d.o.b: 31.12.1961 Pass: 5938/R00003488 Minister attached to the Presidency with responsibility for State control 42. Mr Joseph KANDUNO Minister with responsibility for audits, transparency and good governance 43. Mr FodÃ ©ba (alias Isto) KÃ IRA d.o.b: 4.6.1961 Pass: R0001767 Minister for Youth, Sport and the Promotion of Youth Employment 44. Colonel Siba LOHALAMOU d.o.b: 1.8.1962 Pass: R0001376 Minister for Justice and Keeper of the Seals 45. Dr. FrÃ ©dÃ ©ric KOLIÃ  d.o.b: 1.1.1960 Pass: R0001714 Minister for Territorial Administration and Political Affairs 46. Mr Alexandre CÃ ©cÃ © LOUA d.o.b: 1.1.1956 Pass: R0001757/ Diplomatic passport: R 0000027 Minister for Foreign Affairs and Guineans AbroadÃ © 47. Mr Mamoudou (alias Mahmoud) THIAM d.o.b: 4.10.1968 Pass: R0001758 Minister for Mines and Energy 48. Mr Boubacar BARRY d.o.b: 28.5.1964 Pass: R0003408 Minister of State attached to the Presidency with responsibility for construction, planning and public buildings 49. Mr Demba FADIGA d.o.b: 1.1.1952 Pass: residence permit FR365845/365857 Member of the CNDD Ambassador Extraordinary and Plenipotentiary with responsibility for relations between the CNDD and the Government 50. Mr Mohamed DIOP d.o.b: 1.1.1963 Pass: R0001798 Member of the CNDD Governor of Conakry 51. Sergeant Mohamed (alias Tigre) CAMARA Member of the security forces attached to the Koundara Presidential Guard camp 52. Mr Habib HANN d.o.b: 15.12.1950 Pass: 341442 Audit and Surveillance Committee for Strategic Sectors of the State 53. Mr Ousmane KABA Audit and Surveillance Committee for Strategic Sectors of the State 54. Mr Alfred MATHOS Audit and Surveillance Committee for Strategic Sectors of the State 55. Captain Mandiou DIOUBATÃ  d.o.b: 1.1.1960 Pass: R0003622 Director of the Presidency press office CNDD spokesman 56. Mr Cheik Sydia DIABATÃ  d.o.b: 23.4.1968 Pass: R0004490 Member of the armed forces Director of the Intelligence and Investigation Services at the Ministry of Defence 57. Mr Ibrahima Ahmed BARRY d.o.b: 11.11.1961 Pass: R0048243 Director General of Radio TÃ ©lÃ ©vision GuinÃ ©enne 58. Mr Alhassane BARRY d.o.b: 15.11.1962 Pass: R0003484 Governor of the Central Bank 59. Mr Roda Namatala FAWAZ d.o.b: 6.7.1947 Pass: R0001977 Businessman connected to the CNDD who has given the CNDD financial support 60. Mr Dioulde DIALLO Businessman connected to the CNDD who has given the CNDD financial support 61. Mr Kerfalla CAMARA KPC CEO of Guicopress Businessman connected to the CNDD who has given the CNDD financial support 62. Dr. Moustapha ZABATT d.o.b: 6.2.1965 Doctor and personal adviser to the President 63. Mr Aly MANET Dadis Doit Rester (Dadis Must Stay) movement 64. Mr Louis M'bemba SOUMAH Minister for Employment, Administrative Reform and the Civil Service 65. Mr Cheik Fantamady CONDÃ  Minister for Information and Culture 66. Colonel Boureima CONDÃ  Minister for Agriculture and Stock Farming 67. Ms. Mariame SYLLA Minister for Decentralisation and Local Government